Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the amendments and remarks submitted by Applicant on May 4, 2022.
Claims 1-6, 8-13 and 15-19 are pending and have been examined. 
This action is made FINAL. 

Response to Arguments
	Based on Applicant’s claim amendments and remarks, the 112 rejections have been withdrawn; however, the rejections under 101 and 103 have been maintained as discussed below.   
	Regarding the 101 rejections, Applicant’s remarks regarding the amended claims states, “[a]ssuming, arguendo, that the claims previously were directed to a judicial exception, this amended language above is respectfully believed to bring independent claims 1, 8, and 15, and their dependent claims, within the standard for eligibility under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Particularly, when analyzing Example 39, for example, the Office acknowledges that functionality (particularly the generation or training of) a neural network is considered eligible, as such a functionality does not recite a judicial exception. Applicants respectfully contend that the implementation of machine learning logic and the training thereof to generate decision models of the present invention is at least analogously similar in some regard.“ Applicant Remarks, at pg. 9 (emphasis added). For reasons discussed below, the Examiner respectfully disagrees.
 	Furthermore, Applicant argues, “[e]xample 39 specifically notes that the training of a neural network does not recite any of the judicial exceptions enumerated in the 2019 PEG.” Id. at 10 (emphasis added). Moreover, Applicant continues a detailed explanation of this position by providing a basic explanation of neural networks, machine learning, and the operation thereof. Id. at pgs. 10-11. 
However, respectfully, Applicant should focus their arguments not on what was intended to be; but rather, the recited limitations of the amended claims as set forth by Applicant. Applicant has neither claimed “training” a neural network nor any machine learning model. Accordingly, Applicant’s detailed argument is moot. Furthermore, and as discussed below, the mere use of generic computing components {e.g., “executing” a machine learning model, etc.} being applied to an abstract idea, does not integrate an abstract idea into a practical application. 
As a result, Applicants arguments are unpersuasive. Thus, the rejections under 101 have been maintained. In addition, Applicant's art arguments are considered moot due to the new grounds of rejection provided below.  
   	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8 and 15 are directed to a method (claim 1) a system (claim 8), and a product (claim 15). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG however, and as explained below, the claims recite a method (claim 1) a system (claim 8), and a product (claim 15) for e.g., organizing human activity, as described further below. 
Using limitations of claim 8 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): A system for automated entity transaction interaction analysis and summarization, comprising: one or more computers with executable instructions that when executed cause the system to: receive data from one or more communications; execute machine learning logic to identify and extract transaction elements relating to one or more entity transaction interactions from one or more communications, wherein at least some of the transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities; execute the machine learning logic to correlate those of the transaction elements leading to successful portions of the one or more transaction opportunities, and those of the transaction elements leading to unsuccessful portions of the one or more transaction opportunities, and combine the transaction elements with the one or more transaction opportunities and transaction historical data to provide a transaction summary indicative of the correlations.
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {…} {identifying} and {extracting} transaction elements relating to one or more entity transaction interactions from one or more communications; which is a commercial interaction, specifically, involving sales activities or behaviors. The general recitation of one or more computers with executable instructions; {executing} machine learning logic {…}; for implementation of the abstract idea, do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, using machine learning logic {…}; a processor {claim 1}, one or more computers with executable instructions {claim 8}, summarization by a processor {…} comprising a non-transitory computer-readable storage medium having computer-readable program code portions {claim 15}. These functions are recited at a high level of generality (i.e., as a general means of identifying, extracting, and evaluating transaction data), which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
Furthermore, the additional elements are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions, such that the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the additional elements fail to add significantly more to provide an inventive concept.
Under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations amount no more than mere instructions to apply the exception using generic computer components. See Applicant Specification para. [0101]-[0109] discussing one or more of Applicant’s claimed one or more computers, executable instructions, computer-readable storage medium having computer-readable program code portions, and or instructions. In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed. Accordingly, the additional limitations are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of claims dependent on claims 1, 8, and 15, when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 1-6, 8-13 and 15-19 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea, and reviewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. Thus when viewed either individually, or as an ordered combination the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Therefore, claims 1-6, 8-13 and 15-19 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 2013/0030993 A1 to Peace; in view of US 20180350006 A1 to Agrawal, further in view of US 10977258 B1 to Liu. 
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
	Peace teaches:	
1. A method for entity transaction interaction analysis and summarization by a processor, comprising: receiving data from one or more communications; {…} relating to one or more entity transaction interactions from the one or more communications, 
Peace at least at Fig. 2 [0021] teaching, A method of monitoring the risk exposure to a financial institution facilitated by one or more data communication devices, data storage devices and data processors, comprising the steps of: {receiving transaction data}, wherein the transaction data includes a plurality of characteristics associated with an underlying financial transaction
and combining the transaction elements with the one or more transaction opportunities and transaction historical data to {…}
See Applicant Specification at least at [0068] The summary component 435 and the extraction/summarization component 437 may recommend one or more of the transaction opportunities according to a ranking of criteria of the transaction criteria, the transaction objections, the historical data, or a combination thereof
Peace Abstract, [0019], [0065] {teaching incoming transaction elements, combined with transaction opportunities, and historical data (stored database 12); when these elements are compared to create the transaction file or posting file, they are interpreted as being “combined” and analyzed for that purpose}  [0065] The preset criteria selected by the account holder is stored in database 12 {e.g., including historical data} and used by system 10 to compare against incoming ACH transactions {transaction opportunities}; [0068] {e.g., transaction file created after comparison} 
Peace does not expressly teach but Agrawal teaches: 

executing machine learning logic to identify and extract transaction elements
Agrawal at least at Abstract [0010]-[0011] teaching a method and computer readable medium for detecting at least one non-compliant commercial card transaction for a plurality of transactions {…}. The scoring model includes at least one score determined by unsupervised learning with feedback from score influencing rules, case disposition data, transactional data, historical data and old scoring models and automatically modifying, at predefined intervals, the scoring model based on current score influencing rules and case disposition data.
executing the machine learning logic to correlate those of the transaction elements leading to successful portions of the one or more transaction opportunities, and those of the transaction elements leading to unsuccessful portions of the one or more transaction opportunities;
Agrawal at least at Abstract; [0011], [0052]-[0054], [0059]-[0060] teaching, the scoring model 102, in response to receiving a model data set, generates predictions on new raw data for which the target is not known. For example, to train a model to predict if a commercial card transaction is a misuse or abuse, training data is used that contains transactions for which the target is known (e.g., a label that indicates whether a commercial card transaction is abused {e.g., unsuccessful} or not abused {successful}). Training of a model is accomplished by using this data, resulting in a model that attempts to predict whether new data will be abuse/misuse or not. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method for using “machine learning logic” machine learning for correlating {successful versus unsuccessful outcomes} e.g., in Agrawal, indicating whether a commercial card transaction is abused or not abused, or otherwise correlating transaction elements for successful transaction opportunities and unsuccessful transaction opportunities. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Agrawal at least Abstract, [0011], [0052]-[0054], [0059]-[0060].

{and providing} a transaction summary indicative of the correlations.
Agrawal Fig. 5, [0093] teaching, a display summary indicative of the correlations, e.g., correlations based on the use of machine learning logic—used for processing transaction data.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method for a providing a summary indicative of the correlations, e.g., correlations based on the use of machine learning logic. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing a summary indicative of the correlations. See Agrawal at least Abstract, Fig. 5, [0093].

Peace does not expressly teach but Liu teaches: 

wherein at least some of the transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities;
Liu at least at [Abstract], [Background] teaching, transaction elements including transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities; such elements including, but not limited by Liu, text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, motion, or a combination of them. The assistant system may perform concierge-type services (e.g., making dinner reservations, purchasing event tickets, making travel arrangements) or provide information based on the user input. The assistant system may also perform management or data-handling tasks based on online information and events without user initiation or interaction.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method wherein the transaction elements correlated, include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities; which is common to the same field of endeavor of systems and methods for transaction risk management systems. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for a system and method wherein the transaction elements include transcriptions of communication dialogs between a plurality of individuals engaging in one or more transaction opportunities, as taught in Liu at least at [Abstract] and [Background].

Regarding claim 2:
	Peace teaches:
2. The method of claim 1, further including defining the transaction elements as transaction goals, transaction criteria, transaction consensus or dissensions, alternative entity transaction opportunities.
Peace at least at [0065] {e.g., transaction criteria} For example, the preset criteria may relate to the date and time the transaction occurred, the amount of money involved, the originator involved, the type of transaction, whether the transaction involved use of a debit card, and/or the particular SEC code relating to the transaction, or types of transactions which may be deemed higher risk transactions based on one or more characteristics

Regarding claim 3:
	Peace teaches:
3. The method of claim 1, further including linking together each of the transaction elements with identified sources of the transaction elements in the one or more communications.
Peace at least at [0065] {linked together with incoming transaction criteria for comparison}The preset criteria selected by the account holder is stored in database 12  and used by system 10 to compare against incoming ACH transactions {transaction elements}. Within system 10, the preset criteria may be written as computer code or language in any form, such as configurable rules or logic, which may be accessed by control program 20 and processed by processor 14.

Regarding claim 4:
	Peace teaches:
4. The method of claim 1, further including identifying a consensus or dissension to the transaction elements by one or more users involved in the one or more communications.
Peace at least at [0071] The account holder's response to the notification of an ACH transaction satisfying the preset criteria is received by a data input device such as data input device 16 associated with system 10 in step 118. In some embodiments, the response is provided via the same method as the notification. For example, if using SMS, {e.g., the account holder may reply with to the question of whether to dispute the ACH transaction or not by an SMS text of either “yes” or “no.”} If using a phone call with an automated voice response and recognition system, then the account holder may speak their response or indicate by touch tone, that is, by pressing certain buttons on a touch tone phone.

Regarding claim 5:
	Peace teaches:
5. The method of claim 1, further including:  P201808022US0143recommending a potential transaction opportunity according to a ranking of criteria of the transaction elements, the one or more transaction opportunities, the transaction historical data, or a combination thereof; or 
recommending one or more actions items required for execution to obtain the one or more transaction opportunities.
Peace at least at [0061] …system 10 sorts the data and identifies information relating to the transaction {sorting the transaction data, and removing transactions based on the sorted relevant data e.g., criteria} [Id.]  In some embodiments, system 10 may be configured to remove some transactions immediately from consideration based on characteristics {recommended action i.e., consideration, do not allow transaction} relating to the underlying transaction or transaction file. For example, system 10 may remove transaction files which have incorrect information or non-conforming data.

Regarding claim 6:
	Peace teaches:
6. The method of claim 1, further including providing the transaction summary via an interactive graphical user interface (GUI) on one or more Internet of Things (loT) devices.
Peace at least at [0050]-[0051] interactive graphical user interface (GUI) on one or more Internet of Things (loT) devices; [0117]–[0119] The risk profile {e.g., summary} is displayed to an authorized financial institution user of system 210, and may include the types of transactions (SEC Codes, Debits/Credits, etc.) the originating client wishes to originate, the industry, expected transaction amounts, number of transactions, frequency and anticipated return rate, or other information that will be helpful for the financial institution in assessing the risk presented by the originating client's activities.



Regarding claim 8:
	Peace teaches:
8. A system for automated entity transaction interaction analysis and summarization, comprising: P201808022US0144one or more computers with executable instructions that when executed cause the system to: receive data from one or  more communications; {…} relating to one or more entity transaction interactions from one or more communications,
Peace at least at Fig. 2 [0021] teaching, A method of monitoring the risk exposure to a financial institution facilitated by one or more data communication devices, data storage devices and data processors, comprising the steps of: receiving transaction data, wherein the transaction data includes a plurality of characteristics associated with an underlying financial transaction
and {combining} the transaction elements with one or more transaction opportunities and transaction historical data {…}.
See Applicant Specification at least at [0068] The summary component 435 and the extraction/summarization component 437 may recommend one or more of the transaction opportunities according to a ranking of criteria of the transaction criteria, the transaction objections, the historical data, or a combination thereof
Peace Abstract, [0019], [0065] {teaching incoming transaction elements, combined with transaction opportunities, and historical data (stored database 12); when these elements are compared to create the transaction file or posting file, they are interpreted as being combined for that purpose}  [0065] The preset criteria selected by the account holder is stored in database 12 {e.g., including historical data} and used by system 10 to compare against incoming ACH transactions {transaction opportunities}; [0068] {e.g., transaction file created after comparison}

Peace does not expressly teach but Agrawal teaches: 

{executing} machine learning logic to identify and extract transaction elements
Agrawal at least at Abstract [0010]-[0011] teaching a method and computer readable medium for detecting at least one non-compliant commercial card transaction for a plurality of transactions {…}. The scoring model {machine learning model [Abstract]} includes at least one score determined by unsupervised learning with feedback from score influencing rules, case disposition data, transactional data, historical data and old scoring models and automatically modifying, at predefined intervals, the scoring model based on current score influencing rules and case disposition data.
{executing} the machine learning logic to correlate those of the transaction elements leading to successful portions of the one or more transaction opportunities, and those of the transaction elements leading to unsuccessful portions of the one or more transaction opportunities;
Agrawal at least at Abstract; [0011], [0052]-[0054], [0059]-[0060] teaching, the scoring model 102, in response to receiving a model data set, generates predictions on new raw data for which the target is not known. For example, to train a model to predict if a commercial card transaction is a misuse or abuse, training data is used that contains transactions for which the target is known (e.g., a label that indicates whether a commercial card transaction is abused {e.g., unsuccessful portion} or not abused {successful portion, etc.}). Training of a model is accomplished by using this data, resulting in a model that attempts to predict whether new data will be abuse/misuse or not.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method for using “machine learning logic” machine learning for correlating {successful versus unsuccessful outcomes} e.g., as in Agrawal, indicating whether a transaction is abused or not abused, or otherwise correlating transaction elements for successful transaction opportunities and unsuccessful transaction opportunities. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Agrawal at least Abstract, [0011], [0052]-[0054], [0059]-[0060].



{and providing} a transaction summary indicative of the correlations.
Agrawal Fig. 5, [0093] teaching, a display summary indicative of the correlations, e.g., correlations based on the use of machine learning logic—used for processing transaction data.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method for a providing a summary indicative of the correlations, e.g., correlations based on the use of machine learning logic. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for providing a summary indicative of the correlations. See Agrawal at least Abstract, Fig. 5, [0093].

Peace does not expressly teach but Liu teaches:

wherein at least some of the transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities;
Liu at least at [Abstract], [Background] teaching, transaction elements including transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities; such elements including, but not limited by Liu, text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, motion, or a combination of them. The assistant system may perform concierge-type services (e.g., making dinner reservations, purchasing event tickets, making travel arrangements) or provide information based on the user input. The assistant system may also perform management or data-handling tasks based on online information and events without user initiation or interaction.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method wherein transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities, which is common to the same field of endeavor of systems and methods for transaction risk management systems. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for a system and method wherein the transaction elements include transcriptions of communication dialogs between a plurality of individuals engaging in one or more transaction opportunities as taught in Liu at least at Abstract, [Abstract], [Background].


Regarding claim 9:
	Peace teaches:
9. The system of claim 8, wherein the executable instructions further define the transaction elements as transaction goals, transaction criteria, transaction consensus or dissensions, alternative entity transaction opportunities.
Peace at least at [0065] {e.g., transaction criteria} For example, the preset criteria may relate to the date and time the transaction occurred, the amount of money involved, the originator involved, the type of transaction, whether the transaction involved use of a debit card, and/or the particular SEC code relating to the transaction, or types of transactions which may be deemed higher risk transactions based on one or more characteristics; [0071] e.g., … For example, if using SMS, {e.g., the account holder may reply with to the question of whether to dispute the ACH transaction or not by an SMS text of either “yes” or “no.”}

Regarding claim 10:
	Peace teaches:
10. The system of claim 8, wherein the executable instructions further link together each of the transaction elements with identified sources of the transaction elements in the one or more communications.
Peace at least at [0065] {linked together with incoming transaction criteria for comparison}The preset criteria selected by the account holder is stored in database 12  and used by system 10 to compare against incoming ACH transactions {transaction elements}. Within system 10, the preset criteria may be written as computer code or language in any form, such as configurable rules or logic, which may be accessed by control program 20 and processed by processor 14.

Regarding claim 11:
	Peace teaches:
11. The system of claim 8, wherein the executable instructions further identify a consensus or dissension to the transaction elements by one or more users involved in the one or more communications.
Peace [0071] The account holder's response to the notification of an ACH transaction satisfying the preset criteria is received by a data input device such as data input device 16 associated with system 10 in step 118. In some embodiments, the response is provided via the same method as the notification. For example, if using SMS, {e.g., the account holder may reply with to the question of whether to dispute the ACH transaction or not by an SMS text of either “yes” or “no.”} If using a phone call with an automated voice response and recognition system, then the account holder may speak their response or indicate by touch tone, that is, by pressing certain buttons on a touch tone phone.


Regarding claim 12:
	Peace teaches:
12. The system of claim 8, wherein the executable instructions further: recommend a potential transaction opportunity according to a ranking of criteria of the transaction elements, the transaction opportunities, the transaction historical data, or a combination thereof, or P201808022US0145
recommend one or more actions items required for execution to obtain the one or more transaction opportunities.
[0061] …system 10 sorts the data and identifies information relating to the transaction. {sorting the transaction data, and removing transactions based on the sorted relevant data e.g., criteria} [Id.]  In some embodiments, system 10 may be configured to remove some transactions immediately from consideration based on characteristics {recommended action i.e., consideration, do not allow transaction} relating to the underlying transaction or transaction file. For example, system 10 may remove transaction files which have incorrect information or non-conforming data.

Regarding claim 13:
	Peace teaches:
13. The system of claim 8, wherein the executable instructions further provide the transaction summary via an interactive graphical user interface (GUI) on one or more Internet of Things (IoT) devices.
[0050]-[0051] interactive graphical user interface (GUI) on one or more Internet of Things (loT) devices; [0117]–[0119] The risk profile {e.g., summary} is displayed to an authorized financial institution user of system 210, and may include the types of transactions (SEC Codes, Debits/Credits, etc.) the originating client wishes to originate, the industry, expected transaction amounts, number of transactions, frequency and anticipated return rate, or other information that will be helpful for the financial institution in assessing the risk presented by the originating client's activities.

Regarding claim 15:
	Peace teaches:
15. A computer program product for automated entity transaction interaction analysis and summarization by a processor, the computer program product comprising a non-transitory P201808022US0146computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that receives data from one or more communications; {…} relating to one or more entity transaction interactions from one or more communications,
Peace at least at Fig. 1, 2 [0021] teaching, A method of monitoring the risk exposure to a financial institution facilitated by one or more data communication devices, data storage devices and data processors, comprising the steps of: receiving transaction data, wherein the transaction data includes a plurality of characteristics associated with an underlying financial transaction
and an executable portion that combines the transaction elements with one or more transaction opportunities and transaction historical data to provide {a transaction summary ….}
See Applicant Specification at least at [0068] The summary component 435 and the extraction/summarization component 437 may recommend one or more of the transaction opportunities according to a ranking of criteria of the transaction criteria, the transaction objections, the historical data, or a combination thereof
Peace Abstract, [0019], [0065] {teaching incoming transaction elements, combined with transaction opportunities, and historical data (stored database 12); when these elements are compared to create the transaction file or posting file, they are interpreted as being combined for that purpose}  [0065] The preset criteria selected by the account holder is stored in database 12 {e.g., including historical data} and used by system 10 to compare against incoming ACH transactions {transaction opportunities}; [0068] {e.g., transaction file created after comparison}

Peace does not expressly teach but Agrawal teaches:

an executable portion that executes machine learning logic to identify and extract transaction elements
Agrawal at least at Abstract [0010]-[0011] teaching a method and computer readable medium for detecting at least one non-compliant commercial card transaction for a plurality of transactions {…}. The scoring model includes at least one score determined by unsupervised learning with feedback from score influencing rules, case disposition data, transactional data, historical data and old scoring models and automatically modifying, at predefined intervals, the scoring model based on current score influencing rules and case disposition data.
an executable portion that executes the machine learning logic to correlate those of the transaction elements leading to successful portions of the one or more transaction opportunities, and those of the transaction elements leading to unsuccessful portions of the one or more transaction opportunities;
Agrawal at least at Abstract; [0011], [0052]-[0054], [0059]-[0060] teaching, the scoring model 102, in response to receiving a model data set, generates predictions on new raw data for which the target is not known. For example, to train a model to predict if a commercial card transaction is a misuse or abuse, training data is used that contains transactions for which the target is known (e.g., a label that indicates whether a commercial card transaction is abused {e.g., unsuccessful} or not abused {successful}). Training of a model is accomplished by using this data, resulting in a model that attempts to predict whether new data will be abuse/misuse or not. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method for using “machine learning logic” machine learning for correlating {successful versus unsuccessful outcomes} e.g., in Agrawal, indicating whether a commercial card transaction is abused or not abused, or otherwise correlating transaction elements for successful transaction opportunities and unsuccessful transaction opportunities. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Agrawal at least Abstract, [0011], [0052]-[0054], [0059]-[0060].

Peace does not expressly teach but Liu teaches: 

wherein at least some of the transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities;
Liu at least at [Abstract], [Background] teaching, transaction elements including transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities; such elements including, but not limited by Liu, text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, motion, or a combination of them. The assistant system may perform concierge-type services (e.g., making dinner reservations, purchasing event tickets, making travel arrangements) or provide information based on the user input. The assistant system may also perform management or data-handling tasks based on online information and events without user initiation or interaction.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Peace to substitute the system and method wherein transaction elements include transcriptions of communication dialogs between a plurality of individuals in the course of engaging in one or more transaction opportunities, which is common to the same field of endeavor of systems and methods for transaction risk management systems. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for a system and method wherein the transaction elements include transcriptions of communication dialogs between a plurality of individuals engaging in one or more transaction opportunities as taught in Liu at least at Abstract, [Abstract], and [Background].


Regarding claim 16:
	Peace teaches:
16. The computer program product of claim 15, further including an executable portion that: defines the transaction elements as transaction goals, transaction criteria, transaction consensus or dissensions, alternative entity transaction opportunities; and links together each of the transaction elements with identified sources of the transaction elements in the one or more communications.
Peace at least at Fig. 1-2, [0065] {e.g., transaction criteria} For example, the preset criteria may relate to the date and time the transaction occurred, the amount of money involved, the originator involved, the type of transaction, whether the transaction involved use of a debit card, and/or the particular SEC code relating to the transaction, or types of transactions which may be deemed higher risk {…} [0065] {linked together with incoming transaction criteria for comparison}The preset criteria selected by the account holder is stored in database 12  and used by system 10 to compare against incoming ACH transactions {transaction elements}.

Regarding claim 17:
	Peace teaches:
17. The computer program product of claim 15, further including an executable portion that identifies a consensus or dissension to the transaction elements by one or more users involved in the one or more communications.
Peace at least at Fig. 1-2, [0071] The account holder's response to the notification of an ACH transaction satisfying the preset criteria is received by a data input device such as data input device 16 associated with system 10 in step 118. In some embodiments, the response is provided via the same method as the notification. For example, if using SMS, {e.g., the account holder may reply with to the question of whether to dispute the ACH transaction or not by an SMS text of either “yes” or “no.”} If using a phone call with an automated voice response and recognition system, then the account holder may speak their response or indicate by touch tone, that is, by pressing certain buttons on a touch tone phone.

Regarding claim 18:
	Peace teaches:
18. The computer program product of claim 15, further including an executable portion that: recommends a potential transaction opportunity according to a ranking of criteria of the transaction elements, the transaction opportunities, the transaction historical data, or a combination thereof, or  P201808022US0147recommends one or more actions items required for execution to obtain one or more of the transaction opportunities.
Peace at least at Fig. 1-2, [0061] …system 10 sorts the data and identifies information relating to the transaction {sorting the transaction data, and removing transactions based on the sorted relevant data e.g., criteria} [Id.]  In some embodiments, system 10 may be configured to remove some transactions immediately from consideration based on characteristics {recommended action i.e., consideration, do not allow transaction} relating to the underlying transaction or transaction file. For example, system 10 may remove transaction files which have incorrect information or non-conforming data

Regarding claim 19:
	Peace teaches:
19. The computer program product of claim 15, further including an executable portion that provides the transaction summary via an interactive graphical user interface (GUI) on one or more Internet of Things (IoT) devices.
Peace at least at Fig. 1-2, [0050]-[0051] interactive graphical user interface (GUI) on one or more Internet of Things (loT) devices; [0117]–[0119] The risk profile {e.g., summary} is displayed to an authorized financial institution user of system 210, and may include the types of transactions (SEC Codes, Debits/Credits, etc.) the originating client wishes to originate, the industry, expected transaction amounts, number of transactions, frequency and anticipated return rate, or other information that will be helpful for the financial institution in assessing the risk presented by the originating client's activities




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20170011404 A1 to Clower. 
(2) U.S. Patent Application Publication US 20150363783 A1 to Ronca.
(3) U.S. Patent Application Publication US 20150066739 A1 to Lucas.
(4) U.S. Patent Application Publication US 20120109802 A1 to Griffin.
(5) U.S. Patent Application Publication US 20110238550 A1 to Reich.

	Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694